COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Feroze Abdullah V. Amreit SPF Shadow Creek, L.P.

Appellate case number:    01-12-01163-CV

Trial court case number: 67163

Trial court:              23rd District Court of Brazoria County

Date motion filed:        January 31, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ Michael Massengale________________________
                          Acting individually    Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale


Date: February 20, 2014